Title: From James Madison to Nelly Conway Madison, 25 February 1816
From: Madison, James
To: Madison, Nelly Conway


                    
                        
                            My dear Mother
                        
                        
                            Feby 25. 1816
                        
                    
                    Sister Rose informs me that you wish a remittance of $400. I inclose a check in favor of Capt. Eddins who will save you all trouble by indorsing and negociating it. I presume he will be able to convert it into cash readily on the usual terms.
                    Dolly is again pretty well. She has been several times latterly & for some continuance, much otherwise, more than once seriously sick. We learn with

great pleasure that your health has been but little affected throughout the winter, and hope this will find it remaining good. Yr. affe. son
                    
                        J. Madison
                    
                